PER CURIAM:
On April 4, 1988, at approximately 8:00 p.m. claimant was traveling on Interstate 70 in the vicinity of Moundsville, Marshall County, when her 1981 Ford Escort station wagon struck a hole. She seeks $85.21 for replacement of one tire which was damaged in this incident and lost wages in the amount of $15.75.
Claimant Barbara Jean Minch testified that it was daylight, and the weather was good at the time of the accident. She described the hole as deep enough to expose the reinforcing rods in the concrete of the road. The hole was in the right hand lane approximately two feet from the white line at the edge of the road. She had travelled this route on the morning of April 4, 1988, but had not observed the hole. After he accident, she observed other vehicles hit the hole.
This Court has repeatedly held that respondent is neither an insurer nor a guarantor of the safety of travellers on its highways. However, the respondent does have the duty of using reasonable care in the maintenance of its highways. In the case of a heavily travelled major highway in this State, the Court has held respondent liable for failure to repair a hole of this size, as it could not have developed overnight. See Pratt vs. Dept. of Highways, (Opinion issued October 12, 1988); Poole vs. Dept. of Highways, 15 Ct.Cl. 65 (1983); Snodgrass vs. Dept. of Highways, 13 Ct.Cl. 246 (1980); Bailey vs. Dept. of Highways, 13 Ct.Cl. 144 (1980); Stone vs. Dept. of Highways; 12 Ct.Cl. 259 (1979); Baker vs. Dept. of Highways, 11 Ct.Cl. 48 (1975); and Lohan vs. Dept. of Highways, 11 Ct.Cl. 39 (1975). The Court is of the opinion to, and does, make an award to claimants in the amount of $100.96.
Award of $100.96.